Exhibit 10.2

[Form of Registration Rights Agreement]

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
                    , 2010, by and among Solar Capital Ltd., a Maryland
corporation (the “Company”), and each of the undersigned parties listed under
Investors on the signature page hereto, or any assignee or transferee pursuant
to Section 5.1 below (each, an “Investor” and collectively, the “Investors”).

WHEREAS, on or prior to the date hereof, the Company entered into certain
subscription agreements with the Investors pursuant to which the Company issued
or will issue an aggregate of 1,800,000 shares of Common Stock, par value $0.01
per share (the “Registrable Securities”) of the Company to the Investors;

WHEREAS, the Investors and the Company desire to enter into this Agreement to
provide the Investors with certain rights relating to the registration of the
Registrable Securities;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINITIONS. THE FOLLOWING CAPITALIZED TERMS USED HEREIN HAVE THE FOLLOWING
MEANINGS:

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which the banking institutions in the City of New York are authorized or
obligated by law or executive order to close.

“Commission” means the Securities and Exchange Commission, or such successor
federal agency or agencies as may be established in lieu thereof.

“Company” is defined in the preamble to this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Investor” is defined in the recitals to this Agreement.

“Notices” is defined in Section 5.2.



--------------------------------------------------------------------------------

“Prospectus” means a prospectus relating to a Registration Statement, as amended
or supplemented, and all materials incorporated by reference in such Prospectus.

“Register,” “registered” and “registration” mean a registration effected by
preparing and filing a registration statement or similar document under the
Securities Act and such registration statement becoming effective.

“Registrable Securities” is defined in the recitals to this Agreement.

“Registration Statement” is defined in Section 2.1.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

2. REGISTRATION RIGHTS.

2.1 Mandatory Shelf Registration.

2.1.1 Mandatory Shelf Registration. The Company shall use its commercially
reasonable efforts to prepare and file with the Commission a Registration
Statement for the resale of any or all of such Registrable Securities (but not
involving any underwritten offerings) on a “shelf” Form N-2 under Rule 415 under
the Securities Act (the “Registration Statement”) within 30 days after the date
hereof, and shall use its commercially reasonable efforts to cause such
Registration Statement to be declared effective under the Securities Act as soon
as reasonably practicable thereafter; provided, however, that the Company shall
have the right to defer such filing for up to thirty (30) days if the Company
shall furnish to the holders a certificate signed by the Chief Executive Officer
of the Company stating that, in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and
its security holders for such Registration Statement to be effected at such
time. The Company shall use its commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earliest of (A) the date on which the Registrable Securities have been sold
pursuant to the Registration Statement, (B) the date all the Registrable
Securities have been sold pursuant to Rule 144 under the Securities Act, (C) the
date on which such Registrable Securities cease to be outstanding and (D) the
date on which the Registrable Securities become eligible for sale under Rule 144
under the Securities Act. The Company shall notify each Holder when the
Registration Statement has been declared effective.

2.1.2 Supplements and Amendments. The Company shall promptly amend the
Registration Statement and/or amend or supplement the Prospectus constituting a
part thereof if required by the rules, regulations or instructions applicable to
the registration form used for such Registration Statement, if required by the
Securities Act, or if reasonably requested in writing by the Holders of a
majority of the Registrable Shares covered by such Registration Statement, but
only with respect to information relating to such Holders.

2.1.3 Provision of Information. No Holder shall be entitled to include any of
its Registrable Shares in any Registration Statement pursuant to this Agreement
unless such Holder furnishes to the Company in writing, within 20 days after
receipt of a written request therefor (such written request, a “Notice and
Questionnaire”), such information as the Company, after



--------------------------------------------------------------------------------

conferring with counsel with regard to information relating to Holders that
would be required by the Commission to be included in the Registration Statement
or Prospectus included therein, may reasonably request for inclusion in any
Registration Statement or Prospectus included therein. The Company shall mail
the Notice and Questionnaire to the Holders no later than 30 days prior to the
date of initial filing of the Registration Statement with the Commission. No
Holder shall be entitled to be named as a selling securityholder in the
Registration Statement as of the initial effective date of the Registration
Statement, and no Holder may use the Prospectus forming a part thereof for
resales of Registrable Shares at any time, unless such Holder has returned a
completed and signed Notice and Questionnaire to the Company by the deadline for
response set forth therein; provided, however, that Holders shall have at least
20 days from the date on which the Notice and Questionnaire is first mailed to
such Holders to return a completed and signed Notice and Questionnaire to the
Company. Notwithstanding the foregoing, (x) upon the request of any Holder that
did not return a Notice and Questionnaire on a timely basis or did not receive a
Notice and Questionnaire because it was a subsequent transferee of Registrable
Shares after the Company mailed the Notice and Questionnaire, the Company shall
distribute a Notice and Questionnaire to such Holders at the address set forth
in the request and (y) upon receipt of a properly completed Notice and
Questionnaire from such Holder, the Company shall use its commercially
reasonable efforts to name such Holder as a selling securityholder in the
Registration Statement by means of a pre-effective amendment, by means of a
post-effective amendment or, if permitted by the Commission, by means of a
Prospectus supplement to the Registration Statement; provided, however, that the
Company will have no obligation to add Holders to the Registration Statement as
selling securityholders more frequently than once every 30 calendar days.

3. REGISTRATION PROCEDURES.

3.1 Filings; Information

3.1.1 Copies. The Company shall, prior to filing a Registration Statement or
Prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such holders.

3.1.2 Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act for the period set forth in
Section 2.1.1.

3.1.3 Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) Business Days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall



--------------------------------------------------------------------------------

further notify such holders promptly and confirm such advice in writing in all
events within two (2) Business Days of the occurrence of any of the following:
(i) when such Registration Statement becomes effective; (ii) when any
post-effective amendment to such Registration Statement becomes effective;
(iii) the issuance or threatened issuance by the Commission of any stop order
(and the Company shall take all actions required to prevent the entry of such
stop order or to remove it if entered); and (iv) (x) any request by the
Commission for any amendment or supplement to such Registration Statement or any
Prospectus relating thereto or for additional information or (y) of the
occurrence of an event requiring the preparation of a supplement or amendment to
such Prospectus so that, as thereafter delivered to the purchasers of the
securities covered by such Registration Statement, such Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to the holders of Registrable
Securities included in such Registration Statement any such supplement or
amendment; except that before filing with the Commission a Registration
Statement or Prospectus or any amendment or supplement thereto, including
documents incorporated by reference, the Company shall furnish to the holders of
Registrable Securities included in such Registration Statement and to the legal
counsel for any such holders, copies of all such documents proposed to be filed
sufficiently in advance of filing to provide such holders and legal counsel with
a reasonable opportunity to review such documents and comment thereon, and the
Company shall not file any Registration Statement or Prospectus or amendment or
supplement thereto, including documents incorporated by reference, to which such
holders or their legal counsel shall reasonably object.

3.1.4 State Securities Laws Compliance. The Company shall use commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other State authorities as may be necessary by virtue
of the business and operations of the Company and do any and all other acts and
things that may be necessary or advisable to enable the holders of Registrable
Securities included in such Registration Statement to consummate the disposition
of such Registrable Securities in such jurisdictions; provided, however, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3.1.4 or subject itself to taxation in any such jurisdiction.

3.1.5 Cooperation. Earnings Statement. The Company shall comply with all
applicable rules and regulations of the Commission and the Securities Act, and
make available to its security holders, as soon as practicable, an earnings
statement covering a period of twelve (12) months, beginning within six
(6) months after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.

3.1.6 Listing. The Company shall use commercially reasonable efforts to cause
all Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then



--------------------------------------------------------------------------------

listed or designated or, if no such similar securities are then listed or
designated, in a manner satisfactory to the holders of a majority of the
Registrable Securities that are included in such registration.

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.1.3(iv), or, the occurrence or existence of any pending corporate
development or any other material event that, in the reasonable judgment of the
Company, makes it appropriate to suspend the availability of the Registration
Statement, each holder of Registrable Securities included in any registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended Prospectus contemplated
by Section 3.1.3(iv) or until it is advised in writing by the Company that the
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus.

3.3 Registration Expenses. Except to the extent prohibited by law or any
applicable regulatory authority, the Company shall bear all customary costs and
expenses incurred in connection with any registration on the Registration
Statement, and all reasonable expenses incurred in performing or complying with
its other obligations under this Agreement, whether or not the Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees; (ii) fees and expenses of compliance with securities or “blue
sky” laws (including reasonable fees and disbursements of counsel in connection
with blue sky qualifications of the Registrable Securities, subject to the limit
set forth in paragraph (ix) below); (iii) printing expenses; (iv) the Company’s
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees); (v) the fees and expenses incurred in connection
with the listing of the Registrable Securities, as required by Section 3.1.6;
(vi) National Association of Securities Dealers, Inc. fees; (vii) fees and
disbursements of counsel for the Company and fees and expenses for independent
certified public accountants retained by the Company; and (viii) the fees and
expenses of any special experts retained by the Company in connection with such
registration.

3.4 Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company in connection with the
preparation of any Registration Statement, including amendments and supplements
thereto, in order to effect the registration of any Registrable Securities under
the Securities Act pursuant to Section 2 and in connection with the Company’s
obligation to comply with federal and applicable state securities laws.

4. INDEMNIFICATION AND CONTRIBUTION.

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each holder of Registrable Securities, and each of their respective
officers, employees, affiliates, directors, partners, members, attorneys and
agents, and each person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) a holder of Registrable
Securities, from and against any expenses, losses, judgments, claims, damages or
liabilities, whether joint or several, arising out of or based upon any untrue



--------------------------------------------------------------------------------

statement (or allegedly untrue statement) of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
registered under the Securities Act, any preliminary Prospectus or final
Prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as such expense, loss, claim, damage or liability arises out of or is
based upon any untrue statement or allegedly untrue statement or omission or
alleged omission made in such Registration Statement, preliminary Prospectus or
final Prospectus or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein.

4.2 Indemnification by Holders of Registrable Securities. Each selling holder of
Registrable Securities will, with respect to any Registration Statement where
Registrable Securities were registered under the Securities Act, indemnify and
hold harmless the Company, each of its directors and officers, and each other
person, if any, who controls the Company (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act), against any losses,
claims, judgments, damages or liabilities, whether joint or several, insofar as
such losses, claims, judgments, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or allegedly untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was registered under the Securities Act,
any preliminary Prospectus or final Prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or the alleged omission to state a
material fact required to be stated therein or necessary to make the statement
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information furnished in writing to the Company by such
selling holder expressly for use therein, and shall reimburse the Company, its
directors and officers, and each such controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigation or
defending any such loss, claim, damage, liability or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder from the sale of Registrable Securities which gave rise to such
indemnification obligation.

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, promptly notify such
other person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action. If the Indemnified Party is seeking indemnification
with respect to any claim or action brought against the Indemnified Party, then
the Indemnifying Party shall be entitled to participate in such claim or action,
and, to the extent that it elects, retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party, and any others the
Indemnifying Party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, the Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnified Party and



--------------------------------------------------------------------------------

the Indemnifying Party shall have mutually agreed to the retention of such
counsel, or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the Indemnified Party and the Indemnifying Party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interest between them. The Indemnifying
Party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or there is a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Party shall have requested an Indemnifying Party to reimburse the
Indemnified Party for fees and expenses of counsel as contemplated in this
Section 4.3, the Indemnifying Party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than thirty (30) days after receipt by such
Indemnifying Party of the aforesaid request, and (ii) such Indemnifying Party
shall not have reimbursed the Indemnified Party in accordance with such request
prior to the date of such settlement (other than reimbursement for fees and
expenses the Indemnifying Party is contesting in good faith). No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, consent
to entry of judgment or effect any settlement of any claim or pending or
threatened proceeding in respect of which the Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such judgment or settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such claim or
proceeding.

4.4 Contribution.

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative benefits received by the Indemnified Parties on the one
hand and the Indemnifying Parties on the other from the offering. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law or if the Indemnified Party failed to give the notice required
under Section 4.3 above, then each Indemnifying Party shall contribute to such
amount paid or payable by such Indemnified Party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Indemnified Parties on the one hand and the Indemnifying Parties on
the other in connection with the actions or omissions which resulted in such
loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in



--------------------------------------------------------------------------------

the immediately preceding Section 4.4.1. The amount paid or payable by an
Indemnified Party as a result of any loss, claim, damage, liability or action
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 4.4, no holder
of Registrable Securities shall be required to contribute any amount in excess
of the dollar amount of the net proceeds (after payment of any underwriting
fees, discounts, commissions or taxes) actually received by such holder from the
sale of Registrable Securities which gave rise to such contribution obligation.
No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

5. MISCELLANEOUS.

5.1 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the holders of Registrable Securities hereunder may be freely
assigned or delegated by such holder of Registrable Securities in conjunction
with and to the extent of any permitted transfer of Registrable Securities by
any such holder in accordance with applicable law. This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties and their respective successors and the permitted assigns of a
holder of Registrable Securities or of any assignee of a holder of Registrable
Securities. This Agreement is not intended to confer any rights or benefits on
any persons that are not a party hereto other than as expressly set forth in
Section 4 and this Section 5.1.

5.2 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice provided in accordance with this
Section 5.2. Notice shall be deemed given on the date of service or transmission
if personally served or transmitted by telegram, telex or facsimile; provided,
that if such service or transmission is not on a Business Day or is after normal
business hours, then such notice shall be deemed given on the next Business Day.
Notice otherwise sent as provided herein shall be deemed given on the next
Business Day following timely delivery of such notice to a reputable air courier
service with an order for next-day delivery.

To the Company:

Solar Capital Ltd.

500 Park Avenue, Fifth Floor

New York, NY 10022

Fax No.: (212) 993-1699

Attention: Shelley M. Nolden



--------------------------------------------------------------------------------

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Fax No.: (212) 872-1002

Attention: Bruce Mendelsohn, Esq.

To an Investor, to the address set forth below such Investor’s name on the
signature pages hereof.

5.3 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

5.4 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

5.5 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

5.6 Modifications and Amendments. No amendment, modification or termination of
this Agreement shall be binding upon any party unless executed in writing by
such party.

5.7 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

5.8 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided, that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

5.9 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, any holder of Registrable Securities may proceed to protect and
enforce its rights by suit in equity or action at



--------------------------------------------------------------------------------

law, whether for specific performance of any term contained in this Agreement or
for an injunction against the breach of any such term or in aid of the exercise
of any power granted in this Agreement or to enforce any other legal or
equitable right, or to take any one or more of such actions, without being
required to post a bond. None of the rights, powers or remedies conferred under
this Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

5.10 Specific Performance. Without limiting the remedies available to the
Investors, the Company acknowledges that any failure by it to comply with its
obligations under this Agreement (including Section 2 hereof) may result in
material irreparable injury to the Investors for which there is no adequate
remedy at law, that it would not be possible to measure damages for such
injuries precisely and that, in the event of any such failure, any Investor may
obtain such relief as may be required to specifically enforce the Company’s
obligations under this Agreement (including Section 2 hereof).

5.11 Governing Law. This Agreement shall be governed by and interpreted and
construed in accordance with the laws of the State of New York applicable to
contracts formed and to be performed entirely within the State of New York,
without regard to the conflicts of law provisions thereof to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction. The Company and the holders of the Registrable Securities
irrevocably and unconditionally submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York or, if such
court does not have jurisdiction, the New York State Supreme Court in the
Borough of Manhattan, in any action arising out of or relating to this
Agreement, agree that all claims in respect of the action may be heard and
determined in any such court and agree not to bring any action arising out of or
relating to this Agreement in any other court. In any action, the Company and
the holders of the Registrable Securities irrevocably and unconditionally waive
and agree not to assert by way of motion, as a defense or otherwise any claims
that it is not subject to the jurisdiction of the above court, that such action
is brought in an inconvenient forum or that the venue of such action is
improper. Without limiting the foregoing, the Company and the holders of the
Registrable Securities agree that service of process at each parties respective
addresses as provided for in Section 5.2 above shall be deemed effective service
of process on such party.

5.12 Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of any party in the negotiation, administration,
performance or enforcement hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

SOLAR CAPITAL LTD. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

 

INVESTORS:   By:         By:  

 

      Name:       Title:         Address: